Title: To Alexander Hamilton from Thomas Willing, 9 December 1789
From: Willing, Thomas
To: Hamilton, Alexander


Bank of No America [Philadelphia] Dec 9. 1789
Sir,
We Reced your favor of the 3 Ins with its inclosures. One of the 15th being your Official Article of Agreement Respecting the third Loan being for twenty thousand Dollars the Recet of which you now acknowledge and say that the Treasr would by the same post send us a warrant for the Amot. We have only this moment Reced the Warrant from the Treasurer which has prevented our Returning [it] till this time; One of the Articles of Agreement confirmd under our Signature and Seal you now have it enclosed herewith.
Our Cashier writes to Mr Meredith on a Subject not only very disagreeable but very injurious to the Circulation of Treasury dfts on the Collectors. The Drafts on Norfolk are Returnd this day under protest, to the very great detriment of the Gentlemen who bot them of us—as you will be advised we beleive by Mr Sims himself.

I have the honor to be Sir for the Prest Directors & Co of the Bank of No America   Your Obedt Servt
Alexr Hamilton EsqrSecrety of the Treasury
